ITEMID: 001-57570
LANGUAGEISOCODE: ENG
RESPONDENT: FRA
BRANCH: CHAMBER
DATE: 1988
DOCNAME: CASE OF SALABIAKU v. FRANCE
IMPORTANCE: 2
CONCLUSION: No violation of Art. 6-1;No violation of Art. 6-2
TEXT: 8. Mr Amosi Salabiaku, a Zaïrese national born in 1951, resides in Paris with his family.
9. On 28 July 1979, Mr Salabiaku went to Roissy Airport to collect a parcel which he had been informed by telex message was to arrive on board an Air Zaïre flight. According to the applicant, he expected the parcel to contain samples of African food sent to him through the intermediary of one of his relatives who was an Air Zaïre employee. As he was unable to find it, he approached an airline official who directed him to a padlocked trunk which had remained uncollected and bore an Air Zaïre luggage ticket but no name. The official, acting on the advice of police officers watching the trunk, suggested that he left it where it was, intimating to him that it might contain prohibited goods.
The applicant took possession of it nevertheless, and passed through customs without difficulty. He had chosen to go through the "green channel" for passengers having nothing to declare. He was accompanied by three other Zaïrese nationals whom he had met there for the first time. Immediately afterwards he telephoned to his brother Lupia to come and meet him at a terminal near their home in order to help him since the package had proved heavier than expected.
10. Customs officials then detained Mr Amosi Salabiaku and his three companions as they were about to board the Air France terminal coach. Mr Salabiaku identified himself as the person for whom the trunk had been intended and denied that it was anything to do with his three compatriots who were immediately released.
Customs officials forced the lock of the trunk and found, lying underneath victuals, a welded false bottom which concealed 10 kg of herbal and seed cannabis. The applicant asserted that he was unaware of the presence of the cannabis and that he had mistaken the trunk for the parcel of whose arrival he had been advised. His brother was also arrested at the Porte Maillot (Paris).
11. On 30 July 1979, Air Zaïre telephoned to Mr Amosi and Mr Lupia Salabiaku’s landlord, informing him that a parcel bearing the applicant’s name and his address in Paris had arrived by mistake in Brussels. It was opened by an investigating judge but was found to contain only manioc flour, palm oil, pimento and peanut butter.
12. Mr Amosi and Mr Lupia Salabiaku were released on 2 August 1979 and, together with a certain K., also a Zaïrese national, were charged with both the criminal offence of illegally importing narcotics (Articles L. 626, L. 627, L. 629, L. 630-1, R. 5165 et seq. of the Public Health Code) and the customs offence of smuggling prohibited goods (Articles 38, 215, 414, 417, 419 and 435 of the Customs Code, Articles 42, 43-1 et seq. and 44 of the Penal Code). By an order dated 25 August 1980, they were committed for trial before the Tribunal de Grande Instance, Bobigny.
13. On 27 March 1981, the 16th Chamber of this court acquitted Mr Lupia Salabiaku and K. giving them the benefit of the doubt but found the applicant guilty. It stated in particular:
"The accused’s bad faith is evidenced by the fact that he showed no surprise when the first package opened in his presence turned out to contain none of the foodstuffs contained in the second package, although he described clearly what he claimed to be expecting from Zaïre and received in the second.
The latter package arrived in Brussels in circumstances which it has not been possible to determine and its existence cannot rebut presumptions which are sufficiently serious, precise and concordant to justify a conviction ...."
Consequently, the court imposed on Mr Amosi Salabiaku a sentence of two years’ imprisonment and a definitive prohibition on residing in French territory. Furthermore, in respect of the customs offence, it imposed on him a fine of 100,000 French francs (FF), under Article 414 of the Customs Code, to be paid to the customs authorities, which had joined the proceedings as a civil party.
14. The applicant and the Public Prosecutor appealed.
On 9 February 1982, the Paris Court of Appeal (10th Chamber) set aside the judgment with regard to the criminal offence of illegal importation of narcotics, on the following grounds:
"... the facts alleged against the accused are not sufficiently proven; ... in fact, although Mr Amosi Salabiaku, who had been expecting only a parcel of victuals, took possession of a very heavy trunk secured by a padlock to which he did not have the keys, which bore no name of any addressee and for which he did not have the corresponding luggage ticket counterfoil, it has been established that a package in his name containing victuals arrived two days afterwards in Brussels on an Air Zaïre flight from Kinshasa. This package had apparently been sent to Brussels in error, its intended destination being Paris;
... in those circumstances, it is not impossible that Mr Amosi Salabiaku might have believed, on taking the trunk, that it was really intended for him; ... there is at least a doubt the benefit of which should be granted to him, resulting in his acquittal ..."
The court, on the other hand, upheld the first-instance decision as regards the customs offence of smuggling prohibited goods:
"... any person in possession (détention) of goods which he or she has brought into France without declaring them to customs is presumed to be legally liable unless he or she can prove a specific event of force majeure exculpating him; such force majeure may arise only as a result of an event beyond human control which could be neither foreseen nor averted ...;
...
... Mr Amosi Salabiaku went through customs with the trunk and declared to the customs officials that it was his property; ... he was therefore in possession of the trunk containing drugs;
... he cannot plead unavoidable error because he was warned by an official of Air Zaïre ... not to take possession of the trunk unless he was sure that it belonged to him, particularly as he would have to open it at customs. Thus, before declaring himself to be the owner of it and thereby affirming his possession within the meaning of the law, he could have checked it to ensure that it did not contain any prohibited goods;
... by failing to do so and by having in his possession a trunk containing 10 kg of herbal and seed cannabis, he committed the customs offence of smuggling prohibited goods ..."
The Court of Appeal also confirmed the fine of 100,000 FF imposed on the applicant; it fixed at the minimum period the duration of imprisonment for non-payment.
15. Mr Amosi Salabiaku appealed on points of law. He relied on paragraphs 1 and 2 of Article 6 (art. 6-1, art. 6-2) of the Convention: in his submission, by placing upon him an "almost irrebuttable presumption of guilt", which "operated in favour of the customs authorities", the Court of Appeal had violated both his right to a fair trial and his right to be presumed innocent until proved guilty.
The Court of Cassation (Criminal Chamber) dismissed the appeal on 21 February 1983, finding that the judgment appealed against had "properly" applied Article 392 para. 1 of the Customs Code, under the terms of which "the person in possession of contraband goods shall be deemed liable for the offence":
"... contrary to what is alleged, the aforementioned Article was not repealed by implication by France’s adhesion to the Convention ... and had to be applied since the Court of Appeal, which reached its decision on the basis of the evidence adduced by the parties before it, found that the accused was in possession of the trunk and inferred from the fact of possession a presumption which was not subsequently rebutted by any evidence of an event responsibility for which could not be attributed to the perpetrator of the offence or which he would have been unable to avoid."
16. Infringements under the French Customs Code constitute criminal offences with various specific characteristics.
The Customs Code essentially prohibits smuggling (Articles 417 to 422) and undeclared importation or exportation (Articles 423 to 429). This case is concerned solely with smuggling. The notion of smuggling covers "any importation or exportation effected outside official customs premises and any infringement of the provisions or regulations concerning the possession and transport of goods within the customs territory" (Article 417 para. 1), for example, but not exclusively, where the goods concerned are "prohibited on importation" (Article 418 para. 1, to be read in conjunction with Article 38).
17. At the material time Article 408 classified these infringements in five classes of petty offences (contraventions) and three of more serious offences (délits). Articles 410 to 416 imposed "primary penalties" which varied according to the gravity of the infringement: such penalties included fines fixed either within set maximum and minimum limits (Articles 410 para. 1, 412 and 413 bis) or at "between one and three times the amount of duty and taxes evaded or unpaid" (Article 411 para. 1), "the value of the disputed goods" (Article 413), of "the contraband article" (Articles 414 and 415) or of "the confiscated articles" (Article 416), with a fixed minimum (Article 437); confiscation of "the disputed goods" (Article 412) or "the contraband article", "the means of transport" and "articles used to conceal the offence" (Articles 414, 415 and 416); and imprisonment for terms of up to one month (Article 413 bis), three months (Article 414), one year (Article 415) or three years (Article 416), according to the type of offence involved.
Mr Salabiaku was charged under Article 414, according to which:
"Any act of smuggling and any undeclared importation or exportation of goods falling within the category of goods which are prohibited ..., on importation, ..., shall be punishable by the confiscation of the contraband article, confiscation of the means of transport employed, confiscation of articles used to conceal the offence, a fine of not less than the value of the contraband article and not more than three times its value and a term of imprisonment of up to three months."
Certain of these punitive measures - fines not fixed in advance and confiscations - are also described as "fiscal penalties" (Articles 343 para. 2 and 415). In general they are regarded as being compensatory in nature in so far as they are intended to make good loss sustained by the customs authorities.
There are also a number of "additional penalties" (Articles 430 to 433), including in particular measures of disqualification (Article 432).
Both primary and additional penalties may give rise to an entry in the criminal record of the person concerned.
18. Seizure "reports" drawn up "by a customs officer or any other official" may constitute - and usually do - evidence of customs offences (Articles 323 to 333). Depending on whether they are issued by one or more officials, they attest "the facts which they record" merely until "the contrary is proved" or until "forgery proceedings have been instituted" (Articles 336 para. 1 and 337 para. 1). They are "remitted to the Public Prosecutor and the persons charged with the offence are brought" before him (Article 333 para. 1).
The initiative for instituting prosecution lies with the Public Prosecutor’s Office for "criminal penalties", stricto sensu, and with the customs authorities - or the Public Prosecutor’s Office, "in conjunction with the criminal proceedings" - for "fiscal penalties" (Article 343). District courts have jurisdiction to try petty customs offences, and criminal courts, more serious customs offences (Articles 356 and 357). In principle the procedure follows the rules of the ordinary law (Articles 363, 365 and 366).
19. The offence with which the applicant was charged - the smuggling of narcotics, "prohibited goods" (Article 414) - does not necessarily require possession. However, where possession is established, "the person in possession ... is deemed liable for the offence", without prejudice to any penalties which may be incurred by other persons, for example any accomplices (Article 398) or "persons with an interest in the offence" (Article 399). This principle is set out in Article 392 para. 1.
The provision in question appears in Chapter V ("Liability and Joint Liability") of Title XII ("Contentious Proceedings") of the Customs Code, at the beginning of Section I ("Criminal Liability"), and not among the "punitive provisions" of Chapter VI. It is a general clause which applies both to smuggling offences and undeclared importation or exportation as well as to any "unlawfully imported or exported goods", irrespective of whether they are prohibited as such.
Read strictly this provision would appear to lay down an irrebuttable presumption, but, in any event, its severity has been to some extent moderated by the decisions of the courts. Thus the Court of Cassation now upholds the trial court’s unfettered power of assessment with regard to "evidence adduced by the parties before it" (see, for example, the Abadie judgment of 11 October 1972, Bulletin no. 280, p. 723) and recognises that the accused may exculpate himself by establishing "a case of force majeure" resulting "from an event responsibility for which is not attributable" to him and which "it was absolutely impossible for him to avoid", such as "the absolute impossibility ... of knowing the contents of [a] package" (see, for example, the Massamba Mikissi and Dzekissa judgment of 25 January 1982, Gazette du Palais, 1982, jurisprudence, pp. 404-405, and the judgment delivered in this case on 21 February 1983, paragraph 15 above; see further Court of Appeal, Paris, 10 March 1986, Chen Man Ming and Others, Gazette du Palais, 1986, jurisprudence, pp. 442-444). At the same time Article 399, which concerns third parties "with an interest in the offence" and not "persons in possession", states in paragraph 3 thereof that "the interest in the offence cannot be imputed to a person who has acted out of necessity or as a result of unavoidable error".
On the other hand under paragraph 2 of Article 369 the courts were required to refrain from "acquitting offenders for lack of intent". While it is true that Law no. 87-502 of 5 July 1987 repealed this provision, clearly this had no effect on the present case.
It is necessary to distinguish between the possibility of a simple acquittal and that provided for in Article 369 para. 1: namely recognition of extenuating circumstances. In such cases the court may, inter alia, "refrain from imposing on the accused the criminal penalties laid down in the ... Code", order that their enforcement be suspended or decide "that the conviction should not be entered in ‘Bulletin no. 2’ of the criminal record", order the return to the person concerned of certain confiscated goods or reduce the amount of the "fiscal fines".
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
6-2
